Citation Nr: 1108114	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO. 09-36 509	)	DATE

	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to non-service-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1954 to July 1960.  He died in January 2004.  The Appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's death certificate indicates that he died in January 2004.

2. In June 2007, VA received the Appellant's application for VA burial benefits wherein she reported that the Veteran was buried in January 2004.


CONCLUSION OF LAW

The Appellant's claim for burial benefits was not timely filed with VA.  38 U.S.C.A. §§ 2302, 2304 (West 2002); 38 C.F.R. §§ 3.1600(b), 3.1601(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In this case, however, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.

If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid. 38 C.F.R. § 3.1600(a).

If a Veteran's death is not service-connected, entitlement is based upon the following conditions : (1) at the time of death, the Veteran was in receipt of pension or compensation; or, (2) the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State, and the Secretary determines i) that there is no next of kin or other person claiming the body of the deceased Veteran, and ii) that there are not available sufficient resources in the Veteran's estate to cover burial and funeral expenses; and the applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610. 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while properly hospitalized by VA in a VA or non-VA facility.  38 C.F.R. § 3.1600(c).

When a Veteran dies from nonservice-connected causes, an amount not to exceed a certain amount may be paid as a plot or interment allowance.  Entitlement to a plot or interment allowance is subject to the following conditions: (i) the deceased Veteran is eligible for burial in a national cemetery; (ii) the Veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; (iii) the applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610. 38 C.F.R. § 3.1600(f). See 38 U.S.C.A. § 2303.

Applications for payments of burial and funeral expenses to include plot or interment allowance under 38 U.S.C.A. § 2302 must be filed within two years after the burial of the Veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).

This two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a Veteran's body to the place of burial when the Veteran dies while properly hospitalized, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a).

Because there is no evidence that the Veteran died as a result of a service-connected disability, nor is such contended, a burial allowance was available only if an application for burial benefits was received within two years of the Veteran's permanent burial.  38 C.F.R. § 1601.

Here, the Appellant contends that she should not be denied burial benefits merely because she failed to file an application within 2 years after the burial of the Veteran.  She asserts that the funeral home advised her that they had begun the process within the applicable time period and that she followed up with them several times.  She contends that she should be allowed the burial benefits as she honestly believed the application had been filed.

The Board has respectfully considered the Appellant's contentions, but finds no legal basis for her entitlement to burial benefits under the law, inasmuch as that law specifies that claims for reimbursement or direct payment of burial and funeral expenses must be received by VA within two years after the permanent burial or cremation of the body.  In this case, the Veteran died in January 2004.  The Appellant's claim for burial benefits was not received by VA until June 2007, more than two years after the permanent burial of the Veteran.

The Board has also considered the Appellant's contentions under a theory of equitable tolling - that the period for filing burial benefits should be extended because she believed that the funeral home had submitted a claim to VA on her behalf.

Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The United States Court of Appeals for the Federal Circuit specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct - such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.  The facts/contentions as presented by the Appellant do not support the grant of equitable tolling.  While she did mistakenly rely on the funeral home, VA did nothing to lead her to believe that her claim had been filed.  In fact, the first notice of the Veteran's death received by VA was the Appellant's June 2007 application for burial benefits.

In addition, government benefits can only be paid as authorized by Congress.  O.P.M. v. Richardson, 496 U.S. 434 (1990).  Congress has authorized the payment of burial benefits only when a claim is received within two years of the Veteran's burial.

The United States Court of Appeals for Veterans Claims has held that, in a case where the law is dispositive of the claim, the claim should be denied because of lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In view of the uncontroverted fact that the Appellant's claim for burial benefits was received by VA more than two years after the Veteran's burial, the Board finds that she is not entitled to such benefits in view of the untimely filed claim, and the appeal is denied.  The Board also notes that VA law and regulations pertaining to burial benefits make no provision for waiver of the specified two-year time limit after the burial of a Veteran within which the Appellant, in the circumstances of this case, must file a claim for such benefits.

The provisions of 38 U.S.C.A. § 5101(a) (West 2002) and 38 C.F.R. § 3.151(a) (2010) require that a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  The applicable law and regulations clearly make it the Appellant's responsibility to initiate a claim for burial benefits if she seeks such benefits.  The plain language of 38 U.S.C.A. § 2304 providing for burial benefits specifically requires applications for payments under 38 U.S.C.A. § 2302 to be filed, and 38 C.F.R. § 3.1601(a) requires claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) to be received by VA.  The Appellant has not contended, nor does the evidence contained in the claims folder show, that she herself specifically filed a claim for burial benefits prior to June 2007.  Rather, she has only contended that she believed someone else had filed the claim for her.

Thus, based on the foregoing, entitlement to nonservice-connected burial benefits is not warranted.


ORDER

Burial benefits are denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


